Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The term “prominently" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, “prominently identifying” is indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16, and 18-20 of copending Application No. 16/179,017 and 16/666,174. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter with similar limitations, the difference being the instant application claims a cohort group and the other an archetype classification, wherein a cohort group is a group of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application – 16/702,262
Co-pending Application  - 16/179, 017
Claim 1
An online system that enables intelligent user classification and cohort detection within an electronic communications environment based on electronic communications data, the online system comprising: 
an electronic communications server that accesses electronic communication data exchanged between a plurality of online users; 

an electronic communication processing circuit that processes the electronic communication data by:
Claim 1
An online system that enables intelligent online user archetype classification within an electronic communications environment based on electronic communications data, the online system comprising: 
an electronic communications server that accesses electronic communication data generated by at least one online user; 

an electronic communication processing circuit that processes the electronic communication data by: 
(i) extracting cohort data features from the electronic communication data;
(i) extracting archetype data features from the electronic communication data;
(ii) allowing the extracted cohort data features, as input, into a cohort grouping circuit;
(ii) allowing the extracted archetype data features, as input, into a machine learning classification system;

(iii) identifying, by the machine learning classification system, at least one archetype classification that relates to at least one distinct online user archetype of a plurality of distinct online user archetypes;
wherein the cohort grouping circuit
wherein the electronic communications server:
uses the extracted cohort data features to generate a cohort network mapping that illustrates connections between the subset of online users defining the at least one cohort grouping
generates an archetype network mapping comprising a plurality of online users each having one or more associated archetype classification labels and that illustrates network connections between each of the plurality of online users;

updates the archetype network mapping to associate the at least one archetype classification to the at least one online user;  Page 2 of 17Serial No.: 16/179,017 Attorney Docket No.: NOTN-Po9-US 

receives a search query;

and automatically displays a graph of the archetype networking mapping via an electronic communication interface of an online electronic communication environment based on the search query, wherein in the graph each of a plurality of online users is displayed as a node with a displayed communication connection line between pairs of nodes within the graph of the archetype networking mapping



Instant Application – 16/178, 929
Co-pending Application  - 16/179, 017
Claim 6
An online method that enables intelligent online user classification and cohort detection within an electronic communications environment based on electronic communications data, the online method comprising:
 at an electronic communication networking service that is implemented by one or more networked computing servers: 

accessing electronic communication data exchanged between a plurality of online users; 


processing the electronic communication data by:
Claim 9
An online method that enables intelligent online user classification and archetype detection within an electronic communications environment based on electronic communications data, the online method comprising: 
at an electronic communication networking service: 


implementing an electronic communications server that accesses electronic communication data generated by at least one online user; 

implementing an electronic communication processing circuit that processes the electronic communication data by:
(i) extracting cohort data features from the electronic communication data;
(i) extracting archetype data features from the electronic communication data; 

(ii) allowing the extracted archetype data features, as input, into a machine learning classification system;
(iii) identifying, by the cohort grouping circuit, at least one cohort grouping comprising a subset of online users of the plurality of online users based on an output of the cohort grouping circuit;
(iii) identifying, by the machine learning classification system, at least one archetype classification that relates to at least one distinct online user archetype of a plurality of distinct online user archetypes; 
wherein the cohort grouping circuit
wherein the electronic communications service:
uses the extracted cohort data features to generate a cohort network mapping that illustrates connections between the subset of online users defining the at least one cohort grouping.
generates an archetype network mapping comprising a plurality of online users each having one or more associated archetype classification labels and that illustrates network connections between each of the plurality of online users;  Page 6 of 17Serial No.: 16/179,017 Attorney Docket No.: NOTN-Po9-US

updates the archetype network mapping to associate the at least one archetype classification to the at least one online user;

receives a search query;

and automatically displays a graph of the archetype networking mapping via an electronic communication interface of an online electronic communication environment based on the search query, wherein in the graph each of a plurality of online users is displayed as a node with a displayed communication connection line between pairs of nodes within the graph of the archetype networking mapping.



Instant Application – 16/178, 929
Co-pending Application  - 16/179, 017
Claim 20
20. An online system that enables intelligent user classification and cohort detection within an email environment based on email communication data, the online system comprising: 


an electronic communications server that accesses email communication data exchanged between a plurality of online users; 

an email communication processing circuit that processes the email communication data by: 
Claim 20
An online system that enables intelligent online user archetype classification within an email communications environment based on email communications data, the online system comprising: 


an electronic communications server that accesses email communication data generated by at least one online user; 

an email communication processing circuit that processes the email communication data by:
(i) extracting cohort data features from the email communication data;
 (i) extracting archetype data features from the email communication data; 

(ii) allowing the extracted archetype data features, as input, into a machine learning classification system;  Page 11 of 17Serial No.: 16/179,017 Attorney Docket No.: NOTN-Po9-US
(iii) identifying, by the cohort grouping circuit, at least one cohort grouping comprising a subset of online users of the plurality of online users based on an output of the cohort grouping circuit;
(iii) identifying, by the machine learning classification system, at least one archetype classification that relates to at least one distinct online user archetype of a plurality of distinct online user archetypes; 
wherein the cohort grouping circuit
wherein the electronic communications service:
uses the extracted cohort data features to generate a cohort network mapping that illustrates connections between the subset of online users defining the at least one cohort grouping.
generates an archetype network mapping comprising a plurality of online users each having one or more associated archetype classification labels and that illustrates network connections between each of the plurality of online users;  Page 6 of 17Serial No.: 16/179,017 Attorney Docket No.: NOTN-Po9-US

updates the archetype network mapping to associate the at least one archetype classification to the at least one online user;

receives a search query;

and automatically displays a graph of the archetype networking mapping via an electronic communication interface of an online electronic communication environment based on the search query, wherein in the graph each of a plurality of online users is displayed as a node with a displayed communication connection line between pairs of nodes within the graph of the archetype networking mapping.




Instant Application – 16/702,262
Co-pending Application  - 16/666,174
Claim 1
An online system that enables intelligent user classification and cohort detection within an electronic communications environment based on electronic communications data, the online system comprising: 
an electronic communications server that accesses electronic communication data exchanged between a plurality of online users; 

an electronic communication processing circuit that processes the electronic communication data by:
Claim 1
An online system that enables intelligent online user archetype classification within an electronic communications environment based on electronic communications data, the online system comprising: 
an electronic communications server that accesses electronic communication data generated by at least one online user; 

an electronic communication processing circuit that processes the electronic communication data by: 
(i) extracting cohort data features from the electronic communication data;
(i) extracting archetype data features from the electronic communication data;

(ii) allowing the extracted archetype data features, as input, into a machine learning classification system;
(iii) identifying, by the cohort grouping circuit, at least one cohort grouping comprising a subset of online users of the plurality of online users based on an output of the cohort grouping circuit;
(iii) identifying, by the machine learning classification system, at least one archetype classification that relates to at least one distinct online user archetype of a plurality of distinct online user archetypes;
wherein the cohort grouping circuit
wherein the electronic communications server:
uses the extracted cohort data features to generate a cohort network mapping that illustrates connections between the subset of online users defining the at least one cohort grouping
generates an archetype network mapping comprising a plurality of online users each having one or more associated archetype classification labels and that illustrates network connections between each of the plurality of online users;

updates the archetype network mapping to associate the at least one archetype classification to the at least one online user.Page 2 of 17Serial No.: 16/179,017 Attorney Docket No.: NOTN-Po9-US 


Claim 6 of instant application corresponds to claim 9 of the co-pending application 16/666,174.
Claim 20 of instant application corresponds to claim 20 of the co-pending application 16/666,174.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (Cheng et al: US 2013/0018954 – hereinafter referred to as Cheng).

In regards to claim 1, Cheng discloses an online system that enables intelligent user classification and cohort detection within an electronic communications environment based on electronic communications data, the online system comprising: 
an electronic communications server that accesses electronic communication data exchanged between a plurality of online users; (Cheng para. [0040 and 0050] teaches gathering information and accessing it.)

an electronic communication processing circuit that processes the electronic communication data by: 
(i) extracting cohort data features from the electronic communication data; (Cheng fig. 2, 3, [0037], [0039], [0041], [0048], extracting user emails and other social networking data for features and storing the extracted features in a database)



(iii) identifying, by the cohort grouping circuit, at least one cohort grouping comprising a subset of online users of the plurality of online users based on an output of the cohort grouping circuit; (Cheng para. [0043], [0049], [0053], constructing user interest/social model including assigning an annotation for a user’s situation, influence and sentiments)

wherein the cohort grouping circuit uses the extracted cohort data features to generate a cohort network mapping that illustrates connections between the subset of online users defining the at least one cohort grouping.  (Cheng para. [0041]-[0042], [0044]-[0047], [0049], generating graphs of multi-users based on nodes with node annotations)

In regards to claim 4, Cheng discloses the system according to claim 1, wherein Page 38 of 46NOTN-Po8-US the electronic communication server accesses the electronic communication data exchanged between the plurality of online users from one or more online third-party service providers including one or more of online networking services and email communication services.  (Cheng fig. 2, 3, [0037], [0039], [0041], [0048], extracting user emails and other social networking data for features and storing the extracted features in a database)

In regards to claim 6, it is the method embodiment of claim 1 with similar limitations and thus rejected using the same reasoning found in claim 1. 



In regards to claim 20, it is a system embodiment of claim 1 with similar limitation, the difference being electronic communication has been replaced with email, wherein email is a type of electronic communications, as such claim 20 is similar to claim 1 and thus rejected using the same reasoning found in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Cheng et al: US 2013/0018954 – hereinafter referred to as Cheng) and further in view of Meiskey et al. (Meiskey et al.: US 2018/0068324 A1 – hereinafter referred to as Meiskey).

In regards to claim 2, Cheng discloses the system according to claim 1, further comprising:
Page 37 of 46NOTN-Po8-USa machine learning system comprising an ensemble of machine learning classifiers comprising a plurality of distinct machine learning classifiers, wherein each of the plurality of distinct machine learning classifiers is configured to generate a distinct classification label upon a detection of a distinct cohort data feature, wherein processing the electronic communication data includes: (Cheng para. [0049] discloses one classifier for situation, one for influence, one for sentiment)

generating by the plurality of distinct machine learning classifiers one or more cohort machine learning classification labels for each of the plurality of online users based on one or more distinct cohort data features of the extracted cohort data features; (Cheng para. [0049] discloses one classifier for situation, one for influence, one for sentiment, wherein these assign labels.)

allowing the one or more cohort machine learning classification labels along with the extracted archetype data features, as input, into the cohort grouping circuit; (Cheng para. [0038], [0053], fig. 2, item 202, a user model construction/update module that analyzes extracted data for constructing and updating user interest models)



Meiskey discloses identifying the at least one cohort grouping additionally based on the one or more cohort machine learning classification labels.  (Meiskey [0108] determines users interested in shoes are also interest in movie awards.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cheng with Meiskey with order to determine additional labels for users as both references deal with tracking user activity and grouping users based on commonalities and the benefit to doing so is it allows for targeting advertising or recommendations of content to a group of users who similar or have similar interest.

In regards to claim 3, Cheng in view of Meiskey disclose the system according to claim 2, wherein identifying the at least one cohort grouping includes grouping into the subset of online users, by the cohort grouping circuit, online users having at least one common cohort machine learning classification label.  (Cheng para. [0049] discloses one classifier for situation, one for influence, one for sentiment, wherein these assign labels and Meiskey [0108] as users with the same label are considered a group)

	In regards to claim 7 it is method embodiment of claim 2 with similar limitations and thus rejected using the same reasoning found in claim 2. 

. 


Claims 5, 10-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Cheng et al: US 2013/0018954 – hereinafter referred to as Cheng) and further in view of Campbell et al. (Campbell et al.: US 2014/0188862 A1 – hereinafter referred to as Campbell).


In regards to claim 5, Cheng discloses the system according to claim 1, but fails to disclose further comprising deploying the cohort network mapping via an interface of an online networking service.  
Campbell discloses deploying the cohort network mapping via an interface of an online networking service.  (Campbell para. [0094] teaches displaying search results on social graph.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention too modify the teachings of Cheng with that of Campbell as both reference construct socials graphs and the benefit is that it would provide more functionalities and convenience when it comes to searching for a user and other elements in a social graph. 

In regards to claim 10, it is the method embodiment of claim 5 with similar limitations and thus rejected using the same reasoning found in claim 5. 

In regards to claim 11, Cheng discloses the method according to claim 6, wherein each of the online user of the subset of online users within the cohort network mapping is represented as a distinct node within a graphical representation of the cohort network mapping (Cheng para. [0044] the nodes 

Campbell discloses selecting a node within the graphical illustration of the cohort network mapping; and responsive to the selecting the node, automatically presenting via an interface of an online networking environment one or more options for establishing an electronic communication with the online user and/or routing an electronic message to the online user. (Campbell fig. 2 and para. [0034] disclose a social graph wherein users are represented by nodes and paragraph [0094] disclose querying a user using user nodes from a social graph and highlighting search results on the graph, wherein the social path is routing or communication option to the online user.)
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention too modify the teachings of Cheng with that of Campbell in order to query a user in a social graph as both reference construct socials graphs and the benefit is that it would provide more functionalities and convenience when it comes to searching for a user and other elements in a social graph. 


In regards to claim 13, Cheng does not disclose receiving a search query; responsive to receiving the search query, automatically displaying the cohort network mapping via an electronic communication interface of an online electronic communication environment.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention too apply Campbell’s teachings of querying a user in a graph to Cheng’s system to provide more functionalities and convenience when it comes to searching for a user and other elements in a social graph.

In regards to claim 14, Cheng in view of Campbell disclose the method of claim 13, wherein the search query comprises a name of an online user or a specific classification label assignable to online users.  (Campbell [0094] teaches user query by user node which includes name and label)


In regards to claim 15, Cheng does not disclose receiving a search query; responsive to receiving the search query, automatically displaying the network mapping via a networking interface of an online networking environment.
Campbell discloses receiving a search query; responsive to receiving the search query, automatically displaying the network mapping via a networking interface of an online networking environment ([0094], querying a user using user nodes from a social graph)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with that of Campbell in order to allow for displaying a social graph as both references deal with construction a social graph and the benefit of 
	
For claim 16, Cheng does not disclose wherein the cohort network mapping comprises a searchable graphical illustration; in response to receiving a search query for a specifically-named online user or a classification label of an online user, prominently identifying one or more nodes within the graphical illustration of the cohort network mapping that satisfy the search query, wherein the one or more nodes comprise one or more online users.  
Campbell discloses wherein the cohort network mapping comprises a searchable graphical illustration; in response to receiving a search query for a specifically-named online user or a classification label of an online user, prominently identifying one or more nodes within the graphical illustration of the cohort network mapping that satisfy the search query, wherein the one or more nodes comprise one or more online users. (Campbell para. [0094], querying a user using user nodes from a social graph, highlighting search results on graph)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with that of Campbell in order to allow for searching a social graph as both references deal with construction a social graph and the benefit of doing so is it allows more functionalities and convenience when it comes to searching for a user and other elements in a social graph.

In regards to claim 17, Cheng in view of Campbell disclose the method according to claim 16, wherein the cohort network mapping includes an electronic communication path from a user that provided the search query to an online user or node within a graphical illustration of the cohort network mapping; and displaying the cohort network mapping includes prominently identifying the electronic 

In regards to claim 18, Cheng in view of Campbell discloses the method according to claim 16, wherein prominently identifying the one or more nodes within the graphical illustration of the cohort network mapping includes modifying a visual appearance of the one or more nodes thereby distinguishing the one or more nodes from other nodes of the graphical illustration of the cohort network mapping.  (Campbell para. [0094] teaches providing a search query, displaying a social graph and highlighting a user and path.)

In regards to claim 19, Chen in view of Campbell discloses the method according to claim 17, wherein prominently identifying the electronic communication path within the graphical illustration of the cohort network mapping includes modifying a visual appearance of the electronic communication path thereby distinguishing the electronic communication path from Page 44 of 46NOTN-Po8-US other electronic communication paths of the graphical illustration of the cohort network mapping.  (Campbell para. [0094] teaches providing a search query, displaying a social graph and highlighting a user and path.)


Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Cheng et al: US 2013/0018954 – hereinafter referred to as Cheng) and further in view of Sundaresan (US 2015/0302444)


In regards to claim 12, Cheng discloses the method according to claim 6, wherein each of the online user of the subset of online users within the cohort network mapping is represented as a distinct 
However, Cheng fails to disclose the method further comprising: identifying an interaction of user with a node within the graphical illustration of the cohort network mapping; in response to identifying the interaction, automatically deploying an electronic communication composition section within an interface of an online communication environment for generating and routing an electronic communication to the online user.  

Sundaresan discloses identifying an interaction of user with a node within the graphical illustration of the cohort network mapping; in response to identifying the interaction, automatically deploying an electronic communication composition section within an interface of an online communication environment for generating and routing an electronic communication to the online user.  (Sundaresan para. [0039] fig. 3) 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention too apply Sundaresan’s teachings of composing a message to a user in a graph to Cheng’s system to provide more functionalities and convenience when it comes to sending a message to a user in a social graph as both reference deal with composing user social graphs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127